Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This communication is in response to the applicant’s amendment filed on 02/04/2021.
The drawings received on 6/23/2015 are accepted. 
Status of Claims 
Claims 1, 6-7, 18-19 and 23-24 have been amended. 
Claims 8-17 and 25-34 have been cancelled. 
Claims 1-7 and 18-24 have been allowed. 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The following Examiner's Amendment has been authorized by the Applicant’s Ted Sabety (Reg. No. 53,540) on 2/4/2021.
The application has been amended as follows:
IN THE CLAIMS
Please amend the claims as indicated below. The following is a complete listing of claims and replaces all prior versions and listings of claims in the present application:
Please amend the claims as follows.

Amendments to the Claims:

This listing of claims will replace all prior versions, and listing, of claims in the application:

Listing of Claims:

IN THE CLAIMS:
1. (currently amended) A method for managing at least one open checks executed by a computer system 
displaying on a display screen comprising a first computer operating a first register instance at least one icon, each displayed icon corresponding to an at least one open check data structure 
receiving into the first register instance a selection data of at least one of the displayed open checks;
displaying on the display screen  conprising the first computer operating the first register instance an icon  operating on a second computer;
transmitting to a server computer from the first register instance an at least oneidentifier data associated with the second register instance; 
 transmitting to the server computer  an at least one identifier data that corresponds to the at least one of the selected open checks; 
 at the server computer an at least one  corresponding to the at least one of the selected open checks to associate them with the identifier corresponding to the second register instance; and
receiving at the second computer operating the second register instance data comprising at least one of the selected open checks whose data structures were updated to be associated with the second register instance.
2. (previously presented)	The method of Claim 1 further comprising:
receiving an authentication token associated with the second register instance and confirming the token’s validity as a condition to executing the updating step.
3. (previously presented)	The method of Claim 1 further comprising:
receiving at least one identifier associated with an open check;
receiving an identifier associated with the second register instance;
updating at least one data structure corresponding to the at least one received identifiers to indicate that a user associated with the received identifier is associated with the at least one open checks.
4. (previously presented)		 The method of Claim 1 where the identifier corresponding to the second register instance is a user-id and the updating step is comprised of replacing the user-id that is associated with the open check data structure stored on the server with the user-id associated with the second register instance.
5. (previously presented)	The method of Claim 1 where the identifier corresponding to the second register instance is a user-id and the updating step is comprised of changing the user-id 
6. (currently amended) The method of Claim 1 further comprising:
displaying on the display screen of the first computer operating the first register instance data comprising the first open check data structure associated with the first register instance;
receiving a command for the displayed first open check to be converted into two open checks;
storing on the first register instance a data structure representing a new, second open check;
receiving a command for selection of at least one item displayed as part of the first open check;
storing into the  data structure references to the at least one selected items; and 
deleting from the first open check data structure the references associated with the at least one selected items
7.   (currently amended)	The method of claim 1 further comprising: 
receiving through the first register instance user interface a selection  of a first and a second open checks;
receiving through the first register instance user interface a command to merge the first and the second open checks; 
storing on the first register instance a new, third open check data structure comprised of at least one data item associated with the first open check, and at least one data item associated with the second open check;
transmitting to the server computer a command indicating that the first and second checks are void;
computer data comprising the third open check; 
updating a database on the server to store the third open check; and 
deactivating the first open check and the second open check.
8-17. (cancelled)
18.  (currently amended)	A computer system for managing at least one open checks comprising: 
a server computer; 
a first computer comprising a computer readable storage medium comprised of by the first computer causes the first computer to: 
operate as a first register instance and to display on a display screen comprising the first  computer at least one icon, each displayed icon corresponding to at least one corresponding open check data structure stored on a server where each of the at least one s is comprised of a register instance identifier data that associates it with the first register instance;
receive into the first computer operating as the first register instance a selection of at least one of the displayed icons corresponding to the at least one open check  data structures;
display on the display screen comprising the first computer operating as the first register instance at least one identifier icon associated with a second computer operating as a second register instance;
where the program code comprising the first computer further causes the first computer computer a data the  second register instance and transmit to the server data identifiers that correspond to the at least one selected open check  data structures;
where the server computer is further comprised of a computer readable storage medium comprised of program code by the server computer causes the server computer  to update at least one of the selected open check data structures by changing a corresponding at least one  register instance identifiers comprising the selected open check data structures  to refer to the identifier associated with the second register instance; 
where the second computer is comprised a computer readable data storage medium comprised of program code that when executed causes to receive at least one  data  representing the at least one updated open check  data structures.

19. (currently amended)	The system of Claim 18 where the server computer  is further comprised of a computer readable storage medium  comprised of computer readable program code bv the server computer causes the server computer  to receive an authentication token associated with the second register instance and confirm the token’s validity as a condition to executing the updating step.
20.	(previously presented) The system of Claim 18 where the server computer is further comprised of a computer readable storage medium having computer readable program by the computer causes the server  computer to:
receive at least one identifier associated with at least one of the  open check data structures;
receive an identifier associated with the second register instance;
update at least one data structure corresponding to the at least one identifiers received from the second register instance to indicate that a user associated with the identifier received from the second register instance is associated with the at least one open check data structures.
21.	(previously presented) The system of Claim 18 where the identifier corresponding to the second register instance is a user-id and the server computer is further comprised of a computer readable storage medium comprised of 
replace the user-id that is associated with the open check data structure stored on the server with the user-id associated with the second register instance. 
22.	(previously presented) The system of Claim 18 where  the identifier corresponding to the second register instance is a user-id and the server computer  is further comprised of a computer readable storage medium comprised of  computer  to  change the user-id entry in the row of a database table associated with the open check that is stored on the server to the user-id of the user associated with the second register instance.     
23.	(currently amended)  The system of Claim 18 
where the computer readable storage medium comprising the first computer is further comprised of program code  that when executed causes the first computer to display on the 
receive a command for the displayed first open check to be converted into two open checks;
store on the first register instance a data structure representing a new, second open check;
receive a command for selection of at least one item displayed as part of the first open check;
store into the stored data structure associated with the second open check, references to the at least one selected items; and
delete from the first open check data structure the references associated with the at least one selected items..

24.  (currently amended)  	 The computer system of Claim 18 
where the
receive through the first register instance user interface a selection  of a first and a second open checks;
receive through the first register instance user interface a command to merge the first and the second open checks; 
store on the first computer operating as the first register instance a new, third open check data structure comprised of at least one data item associated with the first open check, and at least one data item associated with the second open check;
transmit to the server computer a command indicating that the first and second checks are void;
computer data comprising the third open check;  and 
where the computer readable medium comprising the server computer is further comprised of program code that when executed causes the server computer to:
update a database 
deactivate the first and second open check.
25-34. (cancelled)

Allowable Subject Matter
Remaining Claims 1-7 and 18-24 are allowed over the prior art of record.
The following is an examiner's statement of reason for allowance:
The Examiner agrees with Examiner amendments presented by the applicant on 02/04/2021.  The combination of elements are novel and obvious over the prior art of record.  
There was no Non Patent Literature (NPL) found as a close prior art disclosing the claimed subject matter. Therefore, Claims 1-7 and 18-24 are allowable over the prior art of record. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FATEH M. OBAID whose telephone number is (571)270-7121.  The examiner can normally be reached on Monday-Friday 8:00 A.M to 4:30 P. M.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Zeender can be reached on (571) 272-6790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/FATEH M OBAID/Primary Examiner, Art Unit 3627